Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000398
                                                       07-MAR-2016
                                                       09:53 AM



                         SCWC-12-0000398


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        DENNIS T. IHARA,

         Petitioner/Claimant-Appellee, Cross-Appellant,


                                vs.


    STATE OF HAWAI'I, DEPARTMENT OF LAND & NATURAL RESOURCES,

  Respondent/Employer-Appellant, Cross-Appellee, Self-Insured.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

      (CAAP-12-0000398; CASE NO. AB 2008-266 (2-07-40277))


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)


          Petitioner/Claimant-Appellee, Cross-Appellant Dennis T.

Ihara’s application for writ of certiorari filed on January 27,

2016, is hereby accepted. 

          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai'i, March 7, 2016.

Wayne H. Mukaida

for petitioner 	              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson